Citation Nr: 1144755	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-24 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2, 1973, to September 13, 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 1998 and March 2007 decisions, by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's claim seeking non-service connected pension.  The October 1998 rating action denied this claim, the Veteran filed a timely notice of disagreement and an appropriate October 1998 Statement of the Case (SOC) was issued by the RO.  In a December 1998 statement, the Veteran again expressed disagreement with the denial of his claim.  Although the aforementioned statement was not submitted on an Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran's December 1998 statement sufficiently identified the single issue in the SOC and adequately conveyed his wish to have further review (i.e. by the Board).  See Rivera v. Shinseki, 654 F.3d 1377, 1381-82 (Fed. Cir. 2011).  Thus, the matter of entitlement to nonservice connected pension has been perfected for appellate review and is properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to any Board decision on the present matters, the Veteran submitted a December 2007 statement requesting the opportunity to testify at a Board hearing by video-conference and such hearing was scheduled for December 8, 2011.  Prior to the scheduled Board hearing, however, the Veteran indicated that he would be unable to attend and requested that he be rescheduled for a hearing before a Veterans Law Judge (VLJ) sitting at his local RO office.  The Board finds the Veteran's statements to clearly articulate good cause for rescheduling his Board hearing and to have such hearing held in person at his local RO.  See 38 C.F.R. § 20.702(c) (2011).  Thus, the claim is remanded to schedule the Veteran for a Travel Board hearing setting at his local RO office.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and schedule him for a Travel Board hearing before a Veterans Law Judge, at the appropriate RO, in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran should be associated with the claims folder.  After the hearing is conducted, the Veteran withdraws the hearing request or he fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

